Exhibit SEVERANCE AGREEMENT AGREEMENT executed on September 9, 2008between Nalco Company, (the “Company”) and David E. Flitman (“Executive”). WHEREAS, Executive has been offered employment with the Company, and an opportunity to receive certain equity grants relating to Executive’s commencement of employment with the Company; and WHEREAS, the Company desires to promote the good performance of Executive by offering this Severance Agreement; and WHEREAS, the parties desire to enter into this Severance Agreement; NOW, THEREFORE, in consideration of the premises and mutual covenants herein and for other good and valuable consideration, the parties agree as follows: 1.Definitions. For purposes of this Agreement, the following terms shall have the meanings indicated. “Agreement” means this Severance Agreement. “Base Salary” means Executive’s annual base salary immediately prior to the Termination Date. “Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations under the Securities ExchangeAct of 1934, as amended from time to time. “Board” means the Board of Directors of the Company. “Cause” means any of the following: (a) engaging in gross or willful misconduct (which includes insubordination) in the performance of Executive’s duties or intentional failure to comply with a specific, written directive of the CEO or the Board of Directors, as reasonably determined by the Board of Directors of the Company; (b) the commission by Executive of a felony, perpetration of a fraud against the Company, or dishonesty which, in the reasonable judgment of the Board of Directors of the Company reflects adversely on the Company; (c) the material breach of Executive’s employment agreement as reasonably determined by the Company; (d) Executive’s material violation of the Company’s policies and procedures, including the Company’s Code of Ethical Business Conduct or Officers Ethics Code; or (e) the Executive’s failure to cooperate in any audit or investigation of the Company’s financial statements or reports and filings with the Securities and Exchange Commission, or the business practices of the Company or its direct or indirect subsidiaries. (f) A termination under (c) or (d) can occur only after you fail to cure any violation or breach within fifteen (15) business days, with such cure determined by the Board of Directors of the Company, excluding any days you are on paid vacation, of your receipt of written notice by the Board of Directors of the Company of the breach or violation “Code” means the Internal Revenue Code of 1986, as amended. “Company” means Nalco Company and any successor (whether direct or indirect) to all or substantially all of the stock, assets or business of Nalco Company. “Employment Letter Agreement” means the employment letter agreement between Executive and the Company, dated as of July 17, 2008, as may be amended from time to time. “Executive” means David E.
